Exhibit 10.1
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of March 1, 2009, by and between LACROSSE FOOTWEAR, INC., a Wisconsin
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Bank and Borrower hereby agree as follows:
ARTICLE I
CREDIT TERMS
     SECTION 1.1. LINE OF CREDIT.
     (a) Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time under a
revolving line of credit (“Line of Credit”) up to and including June 30, 2012,
not to exceed (i) at any time (other than during each Reduction Period, as
defined below), the aggregate principal amount of Thirty Million Dollars
($30,000,000.00), and (ii) from and including each January 1 to and including
each May 31 (with each such period referred to as a “Reduction Period”), the
aggregate principal amount of Seventeen Million Five Hundred Thousand Dollars
($17,500,000.00), the proceeds of which shall be used to finance the working
capital requirements of Borrower and Danner, Inc., a Wisconsin corporation
(“Danner”) including transactions that are authorized herein. Borrower’s
obligation to repay advances under the Line of Credit shall be evidenced by a
promissory note dated as of March 1, 2009 in the form attached hereto as
Exhibit A (“Line of Credit Note”), all terms of which are incorporated herein by
this reference. Bank represents and warrants to Borrower that Bank has not
assigned, endorsed or transferred the promissory note dated as of $30,000,000.00
dated as of October 1, 2005 or the promissory note dated as of $30,000,000.00
dated as of September 8, 2006 (collectively, the “Prior Notes”) and agrees that
it shall not hereafter endorse, assign, endorse or transfer the either of the
Prior Notes.
     (b) Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby, sight commercial or usance commercial letters of
credit for the account of Borrower to finance the backing of imports and exports
(each, a “Letter of Credit” and collectively, “Letters of Credit”);

 



--------------------------------------------------------------------------------



 



provided however, that the aggregate undrawn amount of all outstanding Letters
of Credit plus the face amount of all outstanding drafts created under usance
commercial Letter of Credit (“Usance Drafts”), shall not at any time exceed Five
Million Dollars ($5,000,000.00). The form and substance of each Letter of Credit
shall be subject to approval by Bank, in its sole discretion. No Letter of
Credit shall have an expiration date subsequent to the maturity date of the Line
of Credit. The undrawn amount of all Letters of Credit and the face amount of
all outstanding Usance Drafts shall be reserved under the Line of Credit and
shall not be available for borrowings thereunder. Each Letter of Credit shall be
subject to the additional terms and conditions of the Letter of Credit
agreements, applications and any related documents required by Bank in
connection with the issuance thereof. Each drawing paid under a Letter of Credit
shall be deemed an advance under the Line of Credit and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the variable Daily One Month LIBOR-based rate of
interest applicable to advances under the Line of Credit. In such event Borrower
agrees that Bank, in its sole discretion, may debit any account maintained by
Borrower with Bank for the amount of any such drawing. Notwithstanding the
foregoing, usance commercial Letters of Credit shall contain such provisions and
be issued in such manner for such purpose as to satisfy Bank that any bankers’
acceptance created by Bank’s acceptance of a draft thereunder shall be eligible
for discount by a Federal Reserve Bank, will not result in a liability of Bank
subject to reserve requirements under any law, regulation or administrative
order, and will not cause Bank to violate any lending limit imposed upon Bank by
any law, regulation or administrative order. Usance commercial Letters of Credit
shall provide for drafts thereunder with terms which do not exceed the lesser of
90 days or such other period of time as may be necessary for the acceptance
created thereunder to be eligible for discount and otherwise comply with this
Agreement; provided however, that no usance commercial Letter of Credit shall
provide for drafts with a term which ends subsequent to the maturity of the Line
of Credit The amount of each matured Usance Draft shall be deemed an advance
under the Line of Credit and shall be repaid by Borrower in accordance with the
terms and conditions of this Agreement applicable to such advances; provided
however, that if the Line of Credit is not available, for any reason whatsoever,
at the time any such acceptance matures, or if advances are not available under
the Line of Credit at such time due to any limitation on borrowings set forth
herein, then Borrower shall immediately pay to Bank the full amount of such
Usance Draft, together with interest thereon from the date such acceptance
matures and is honored by Bank to the date such amount is fully paid by
Borrower, at the variable Daily One Month LIBOR-based rate of interest
applicable to advances under the Line of Credit. In such event, Borrower agrees
that Bank, at Bank’s sole discretion, may debit Borrower’s deposit account with
Bank for the amount of any such Usance Draft.
     (c) Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings, Letters of Credit and Usance Drafts under
the Line of Credit shall not at any time exceed the applicable maximum principal

 



--------------------------------------------------------------------------------



 



amount available thereunder, as set forth in Section 1.1(a) above. The
provisions of the Line of Credit Note (as modified, replaced, renewed, or
restated from time to time) are incorporated by this reference herein.
     SECTION 1.2. INTEREST/FEES.
     (a) Interest. The outstanding principal balance of the Line of Credit shall
bear interest at the rate(s) of interest set forth in the Line of Credit Note.
The amount of each draft paid by Bank under any Letter of Credit shall bear
interest from the date such draft is paid to the date such amount is fully
repaid by Borrower at the variable Daily One Month LIBOR-based rate of interest
applicable to the Line of Credit.
     (b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in the Line of Credit Note or, as applicable, in the Letter of
Credit Agreement.
     (c) Annual Fee. Borrower shall pay to Bank an annual non-refundable
commitment fee for the Line of Credit equal to Ten Thousand Dollars
($10,000.00). Such fee shall be payable on each June 1 through and including
June 1, 2011 unless before that date the Bank has no further commitments to make
Line of Credit advances under the Loan Documents.
     (e) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit equal to 1.75% of the face amount thereof, and
(ii) fees upon the payment or negotiation of each drawing under any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including without limitation, the transfer, amendment or cancellation
of any Letter of Credit) determined in accordance with Bank’s standard fees and
charges then in effect for such activity.
     (f) Acceptance Fees. For any bankers’ acceptance created hereunder by
Bank’s acceptance of a draft presented under a usance commercial Letter of
Credit, Borrower shall pay to Bank, in addition to such processing and other
fees as may be due to Bank in connection with such Letter of Credit, an
acceptance fee for each such acceptance, payable on the date it is created,
determined in accordance with Bank’s standard fees and charges in effect at the
time such acceptance is created. Bank shall have no obligation to repay all or
any portion any acceptance fee in the event an acceptance is paid prior to
maturity, by acceleration or otherwise.
     (g) Unused Commitment Fee. Borrower shall pay to Bank a fee equal to
fifteen hundredths of one percent (0.15%) per annum (computed on the basis of a
360-day year, actual days elapsed) on the average daily unused amount of the
Line of Credit (with outstanding advances, Letters of Credit and Usance Drafts,
without duplication, deemed to constitute utilization of the Line of Credit),
which fee shall be calculated on a monthly basis by Bank and shall be due and
payable by Borrower in arrears within fifteen days after the Bank submits an
invoice therefor to Borrower. The foregoing fee shall be calculated based on a
Line of Credit of $17,500,000.00 during the Reduction Periods.

 



--------------------------------------------------------------------------------



 



     SECTION 1.3. DEBIT.
     Borrower authorizes Bank to collect all interest and fees due under the
Line of Credit by charging Borrower’s deposit account number 4100055821 with
Bank, or any other deposit account maintained by Borrower with Bank, for the
full amount thereof. Should there be insufficient funds in any such deposit
account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by Borrower.
     SECTION 1.4. COLLATERAL.
     As security for all indebtedness of Borrower to Bank subject hereto,
Borrower shall grant, and shall cause Danner to grant to Bank security interests
of first priority (subject to Permitted Encumbrances, as defined in Section 5.8
below) in all Collateral (as defined in the Security Agreement and Third Party
Security Agreement attached hereto as Exhibits B and C, each, a “Security
Agreement”).
     Borrower shall reimburse Bank immediately upon demand for all reasonable
costs and expenses incurred by Bank in connection with any of the foregoing
security, including without limitation, filing and recording fees.
     Unless an Event of Default exists, none of Borrower or any Material
Subsidiaries shall be obligated to perfect the Bank’s security interest under a
Security Agreement by any means other than the filing and continuation in the
states in the United States in which they are formed of a UCC-1 financing
statement covering the Collateral (as the term is defined in the Security
Agreements), except that:
     (a) with respect to chattel paper or instruments, if the amount owing to
Borrower or a Material Subsidiary thereunder exceeds $100,000.00, Borrower or
the Material Subsidiary shall surrender possession thereof to the Bank; and
     (b) with respect to raw materials and inventory of finished goods that are
in transit to the United States, Borrower or the Material Subsidiary shall
either put Bank in possession of the documents of title to such in-transit
inventory, or there shall be a duly filed UCC-1 financing statement of record
with respect to the Borrower or the Material Subsidiary, as relevant, covering
the documents of title to such in-transit inventory.
     Upon the occurrence and during the continuance of an Event of Default,
Borrower and the Material Subsidiary shall immediately execute, obtain from
third parties, deliver, file and record such documentation as Bank reasonably
requires in order to perfect the Bank’s security interest in all Collateral.
     Upon Borrower’s or the relevant Material Subsidiary’s request made in
connection with sales or transfers of equipment, fixtures or improvements
permitted under Section 6(c) of the Security Agreements, Bank shall release its
security interest therein of fact and record.

 



--------------------------------------------------------------------------------



 



     SECTION 1.5. TERMS
References in this Agreement to fiscal quarters and fiscal years are to
Borrower’s fiscal quarters and fiscal years.
As used herein;
“AAA” has the meaning given to it in Section 7.11(b).
“Bankruptcy Code” has the meaning given to it in Section 6.1(f).
“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in Oregon are authorized or required by law to close.
“Current Ratio” has the meaning given to it in Section 4.9(d).
“Daily One Month LIBOR” has the meaning given to it in the Line of Credit Note”
“Danner” has the meaning given to it in Section 1.1(a).
“Event of Default” has the meaning given to it in Section 6.1.
“ERISA” has the meaning given to it in Section 2.9.
“GAAP” means generally accepted accounting principles in effect in the United
States (or with respect to a foreign Subsidiary, in the country of its formation
or operations), consistently applied.
“LaCrosse Denmark” has the meaning given to it in Section 2.12.
“LaCrosse Europe” has the meaning given to it in Section 2.12.
“LaCrosse International” has the meaning given to it in Section 2.12.
“Letter of Credit” has the meaning given to it in Section 1.1(b).
“Line of Credit Note” has the meaning given to it in Section 1.1(a).
“Loan Document” has the meaning given to it in Section 2.2.
“material” and “material adverse effect” have the meanings given to them in
Section 2.11.
“Material Subsidiary” means Danner and any Subsidiary of Borrower that
(including, without duplication, the assets and revenues of its own
Subsidiaries) represents five percent or more of the consolidated assets or
consolidated revenues of Borrower.

 



--------------------------------------------------------------------------------



 



“Permitted Encumbrance” has the meaning given to it in Section 5.8.
“Permitted Transaction” has the meaning given to it in Section 5.5.
“Plan” has the meaning given to it in Section 2.9.
“Prior Note” has the meaning given to it in Section 1.1(a).
“Reduction Period” has the meaning given to it in Section 1.1(a).
“Rules” has the meaning given to it in Section 7.11(b).
“Security Agreement” has the meaning given to it in Section 1.3
“Subordinated Debt” has the meaning given to it in Section 4.9(a).
“Subsidiary” of a person or entity means a corporation, partnership, joint
venture, limited liability company or other business entity of which more than
50% of the stock or other equity interests having ordinary voting power for the
election of directors, managing general partners or other governing body (other
than stock or other equity interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such person or entity.
“Tangible Net Worth” has the meaning given to it in Section 4.9(a).
“Third Party Obligor” has the meaning given to it in Section 6.1(d).
“Total Liabilities” has the meaning given to it in Section 4.9(b).
“Usance Draft” has the meaning given to it in Section 1.1(b)
In this Agreement words denoting the singular shall include the plural, and vice
versa, and words denoting any gender shall include all genders.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
     SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of Wisconsin, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all

 



--------------------------------------------------------------------------------



 



jurisdictions in which such qualification or licensing is required or in which
the failure to so qualify or to be so licensed could have a material adverse
effect on Borrower.
     SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party (other than Bank) which
executes the same, enforceable in accordance with their respective terms.
     SECTION 2.3. NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.
     SECTION 2.4. LITIGATION. Other than as set forth in Schedule 2.4 hereto,
there are no pending, or to the best of Borrower’s knowledge material
threatened, actions, claims, investigations, suits or proceedings by or before
any governmental authority, arbitrator, court or administrative agency with
uninsured claim(s) in excess of $1,000,000.00, individually or, with respect to
the claims of any one claimant, in the aggregate, or which could reasonably
expected to have a material adverse effect on the operation of Borrower other
than those disclosed by Borrower to Bank in writing prior to the date hereof.
     SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The financial statement of
Borrower dated September 27, 2008, a true copy of which has been delivered by
Borrower to Bank prior to the date hereof, (a) is complete and correct and
presents fairly the financial condition of Borrower, (b) discloses all material
liabilities of Borrower that are required to be reflected or reserved against
under GAAP, whether liquidated or unliquidated, fixed or contingent, and (c) has
been prepared in accordance with GAAP, all subject to normal year-end audit
adjustments and the absence of footnotes. Since the date of such financial
statement there has been no material adverse change in the financial condition
of Borrower, nor has Borrower mortgaged, pledged, granted a security interest in
or otherwise encumbered any of its assets or properties except in favor of Bank,
Permitted Encumbrances, or as set forth in Schedule 2.5 hereto.
     SECTION 2.6. INCOME TAX RETURNS. Except as set forth in Schedule 2.6,
Borrower has no knowledge of any pending assessments or adjustments of its
income tax payable with respect to any year. Routine tax examinations with
respect to which no underreporting or misreporting of material information by
Borrower is asserted by the relevant taxing authority or is known to Borrower’s
officers do not constitute breaches of this representation and warranty.
     SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the

 



--------------------------------------------------------------------------------



 



subordination in right of payment of any of Borrower’s obligations subject to
this Agreement to any other obligation of Borrower.
     SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except to the extent that non-compliance with
the foregoing could not be reasonably expected to have a material adverse effect
of Borrower’s consolidated operations or financial condition.
     SECTION 2.9. ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”), and all provisions
of any defined employee pension benefit plan (as defined in ERISA) maintained or
contributed to by Borrower (each, a “Plan”). No Reportable Event as defined in
ERISA has occurred and is continuing with respect to any Plan. Borrower has met
its minimum funding requirements under ERISA with respect to each Plan. Each
Plan will be able to fulfill its benefit obligations as they come due in
accordance with applicable provisions of the Plan.
     SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in material default on any
obligation for borrowed money or any purchase money obligation in excess of
$500,000.00 or any other material lease, commitment, contract, instrument or
obligation.
     SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed in Schedule 2.11
hereto, (a) Borrower is in compliance in all material respects with all
applicable federal or state environmental, hazardous waste, health and safety
statutes, and any rules or regulations adopted pursuant thereto, which govern or
affect any of Borrower’s operations and/or properties, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the
Federal Resource Conservation and Recovery Act of 1976, and the Federal Toxic
Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time, which, if not complied with, could reasonably be
expected to have a material adverse effect on Borrower, (b) none of the
operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment and (c) Borrower has no material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment. As used herein, the term “material” or “material adverse
effect” means an expenditure or liability of $1,000,000.00 or greater,
     SECTION 2.12. SUBSIDIARY. Danner, Lacrosse International, Inc., an Oregon
corporation (“LaCrosse International”), and LaCrosse Europe, Inc., an Oregon
corporation (“LaCrosse Europe”), are the only entities in existence as of the
date hereof in which Borrower owns all or a majority or a controlling share of
the equity interests, and LaCrosse Europe ApS, a Danish company (“LaCrosse
Denmark”) is the only entity in existence as of the date hereof in which
Borrower indirectly owns all or a majority or a controlling share of the equity
interests.

 



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS
     SECTION 3.1. CONDITIONS OF EXTENSION OF CREDIT. The obligation of Bank to
extend any credit contemplated by this Agreement is subject to the fulfillment
to Bank’s satisfaction of all of the following conditions:
     (a) Approval of Bank Counsel. Bank’s counsel shall be satisfied that the
Loan Documents have been duly authorized, executed and delivered, Borrower
exists and Bank’s security interests have been perfected with the priorities
required under the Loan Documents.
     (b) Documentation. Bank shall have received a fully executed copy of this
Agreement and, in form and substance satisfactory to Bank, each of the
following:

  (i)   Revolving Line of Credit Note.     (ii)   Corporate Resolution:
Borrowing.     (iii)   Resolution from Danner.     (iv)   Certificates of
Incumbency.     (v)   Security Agreement.     (vi)   Third Party Security
Agreement.     (vii)   Agreement and Acknowledgment of Security Interest (5).  
  (viii)   UCC-1 Financing Statement.     (ix)   First Amendment to Security
Agreement     (x)   First Amendment to Third Party Security Agreement     (xi)  
Officers Certificate — Borrower     (xii)   Officers Certificate — Danner

     (c) Financial Condition. There shall have been no material adverse change,
as determined by Bank in the exercise of its reasonable discretion, in the
financial condition or business of Borrower, nor any material decline, as
determined by Bank in the exercise of its reasonable discretion, in the market
value of any collateral required hereunder or a substantial or material portion
of the assets of Borrower.
     (d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s and Danner’s property, in form, substance, amounts,
covering risks and issued by companies reasonably satisfactory to Bank, and as
to insurance covering Collateral, with loss payable endorsements in favor of
Bank and Borrower, as their interests may appear. Bank agrees that as of the
date hereof, Borrower’s and Danner’s insurance coverage is satisfactory to Bank.
     SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:

 



--------------------------------------------------------------------------------



 



     (a) Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true in all material respects on and
as of the date of the signing of this Agreement and on the date of each
extension of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.
     (b) Letters of Credit. Bank shall have received a Letter of Credit
Agreement in form and content acceptable to Bank prior to the issuance of any
Letter of Credit.
ARTICLE IV
AFFIRMATIVE COVENANTS
     Borrower covenants that so long as Bank remains committed to extend credit
to Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall (and, with respect to Sections 4.2, 4.4, 4.5, 4.6
and 4.7, shall cause all Material Subsidiaries to), unless Bank otherwise
consents in writing:
     SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.
     SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with GAAP, and permit any representative of Bank, at any reasonable
time, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower and/or the Material
Subsidiaries.
     SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail satisfactory to Bank:
     (a) not later than 90 days after and as of the end of each fiscal year, an
audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet and income statement;
     (b) not later than 45 days after and as of the end of each fiscal quarter,
a financial statement of Borrower, prepared by Borrower, to include balance
sheet and income statement;
     (c) contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of the president or chief financial
officer of Borrower that (a) said financial statements are accurate fairly
present in all material respects the financial conditions,

 



--------------------------------------------------------------------------------



 



results of operations and cash flows of Borrower (and in the case of financial
statements presented for the first, second and third fiscal quarters of the
Borrower, subject to subject to normal year-end audit adjustments and the
absence of footnotes) (b) to the knowledge of such officer there exists no Event
of Default nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute an Event of Default, and
(c) discloses the names of all Subsidiaries that in the preceding fiscal quarter
have become Material Subsidiaries;
     (d) concurrently with the annual reports provided to Lender under
Section 4.3(a), a copy of the Borrower’s Securities and Exchange Commission 10-K
filing covering the same fiscal year, and concurrently with the quarterly
reports provided to Lender under Section 4.3(b), a copy of the Borrower’s
Securities and Exchange Commission 10-Q filing covering the same fiscal quarter;
     (e) from time to time such other information as Bank may reasonably
request.
     SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its and the Material Subsidiaries’ businesses; and comply with the
provisions of all documents pursuant to which Borrower is organized and/or which
govern Borrower’s and the Material Subsidiaries’ continued existence and with
the requirements of all laws, rules, regulations and orders of any governmental
authority applicable to Borrower, the Material Subsidiaries and/or their
business, except to the extent that non-compliance with the foregoing could not
be reasonably expected to have a material adverse effect of Borrower’s
consolidated operations or financial condition.
     SECTION 4.5. INSURANCE. Maintain and keep in force insurance of the types
and in amounts customarily carried in lines of business similar to that of
Borrower and Danner, including but not limited to fire, extended coverage,
public liability, flood, cargo, property damage and workers’ compensation, with
all such insurance carried with companies and in amounts reasonably satisfactory
to Bank, and deliver to Bank from time to time at Bank’s request schedules
setting forth all insurance then in effect. Notwithstanding any provision to the
contrary herein or in any other Loan Document, Borrower and the Material
Subsidiaries may use insurance proceeds paid by reason of damage to or
destruction of Collateral or for liabilities to repair or replace such
Collateral or to discharge covered liabilities (if no Event of Default then
exists), (for which purpose Bank will promptly execute the necessary pay orders
or will release insurance proceeds) provided, that any such proceeds not so used
within 30 days after receipt thereof by Borrower or the Material Subsidiaries
shall be applied to reduce the outstanding principal balance of the Line of
Credit.
     SECTION 4.6. FACILITIES. Keep all properties useful or necessary to
Borrower’s or the Material Subsidiaries’ businesses in good repair and
condition, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained, except to the extent that non-compliance with the
foregoing could not be reasonably expected to have a material adverse effect of
Borrower’s consolidated operations or financial condition.

 



--------------------------------------------------------------------------------



 



     SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower or any Material
Subsidiary may in good faith contest or as to which a bona fide dispute may
arise, and (b) for which Borrower or such Material Subsidiary has made
provision, in accordance with GAAP, for eventual payment thereof in the event
Borrower is obligated to make such payment.
     SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower or Danner with a claim(s) in
excess of an aggregate of $1,000,000.00.
     SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s consolidated
financial condition as follows using GAAP (except to the extent modified by the
definitions herein):
     (a) Tangible Net Worth, determined as of the end of each fiscal quarter,
not less than $40,000,000.00, increasing (on a permanent and cumulative basis)
as of the end of each fiscal quarter (commencing March 31, 2009), by an amount
equal to 25% of Borrower’s net income after taxes in the fiscal quarter then
most recently ended (with no deduction for losses), with “Tangible Net Worth”
defined as the aggregate of total stockholders’ equity plus Subordinated Debt
less any intangible assets, and with “Subordinated Debt” defined as indebtedness
subordinated in right of payment to Borrower’s indebtedness to Bank pursuant to
subordination agreements satisfactory to Bank.
     (b) Total Liabilities divided by Tangible Net Worth not greater than 1.50
to 1.0 determined as of the end of each fiscal quarter, with “Total Liabilities”
defined as the aggregate of current and non-current liabilities less
Subordinated Debt, and with “Tangible Net Worth” as defined above. Borrower will
not change its fiscal year.
     (c) Net income after taxes not less than $1.00 on a trailing four-quarter
basis, determined as of each fiscal quarter end.
     (d) Current Ratio not less than 1.75 to 1.0, determined as of the end of
each fiscal quarter end, with “Current Ratio” defined as the ratio of current
assets to total current liabilities, and with current liabilities hereby deemed
to include, without limitation, the then outstanding principal amount of all
liabilities, contingent or liquidated, under the Line of Credit.
     SECTION 4.10. NOTICE TO BANK. Promptly after an officer of Borrower becomes
aware of (but in no event more than five (5) days after an officer of Borrower
becomes aware of the occurrence of each such event or matter) give written
notice to Bank in reasonable detail of: (a) the occurrence of any Event of
Default, or any condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default; (b) any change in
the name or the organizational structure of Borrower; (c) the occurrence and
nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; or (d) any
termination or cancellation (without prior or concurrent renewal or replacement)
of any insurance policy which Borrower is required to

 



--------------------------------------------------------------------------------



 



maintain, or any uninsured or partially uninsured loss of or damage to property
in the amount of $1,000,000.00 or more.
     SECTION 4.11. NEW MATERIAL SUBSIDIARY. In the event that, at any time,
non-Material Subsidiaries of Borrower (including, without duplication, such
Subsidiaries’ Subsidiaries) represent, in the aggregate, more than 80% of the
consolidated assets or consolidated revenues of Borrower, Borrower shall, in
writing to Bank, given concurrently with the reports given to Bank pursuant to
section 4.3(c), designate sufficient non-Material Subsidiaries to be (and which
shall be) deemed for all purposes Material Subsidiaries such that the remaining
non-Material Subsidiaries (including, without duplication, such Subsidiaries’
Subsidiaries) no longer represent more than 80% of the consolidated assets or
consolidated revenues of Borrower. New Material Subsidiaries shall be deemed as
such for purposes of the relevant representations, warranties, affirmative and
negative covenants and Events of Default at the beginning of the Borrower’s
fiscal quarter that immediately follows the fiscal quarter in which the new
Material Subsidiary became a Material Subsidiary.
ARTICLE V
NEGATIVE COVENANTS
     Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not (and will not cause or permit the
Material Subsidiaries to) without Bank’s prior written consent:
     SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.
     SECTION 5.2. DIVIDENDS, DISTRIBUTIONS. Pay any dividend or distribution
either in cash, stock or any other property on Borrower’s stock now or hereafter
outstanding, nor redeem, retire, repurchase or otherwise acquire any shares of
any class of Borrower’s stock now or hereafter outstanding in any fiscal year
excess of an aggregate of $5,000,000.00 in any fiscal year.
     SECTION 5.3. CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of $5,000,000.00, however,
in fiscal year ending 2009, such amount may be increased by up to an additional
$2,500,000.00 in connection with a new factory for Danner. Any amount of the
allowed $7,500,000.00 in 2009 may be expended in connection with the new factory
for Danner.
     SECTION 5.4. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist
any indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower and the Material
Subsidiaries to Bank, (b) purchase money indebtedness incurred and liens
therefor in connection with the purchase of equipment (including leases

 



--------------------------------------------------------------------------------



 



required to be capitalized under GAAP) and/or real estate for an aggregate
purchase price not to exceed $1,000,000.00 in any fiscal year, (c) any other
liabilities of Borrower existing as of, and disclosed to Bank prior to, the date
hereof, and (d) liabilities secured by Permitted Encumbrances.
     SECTION 5.5. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity other than (a) the merger of a Material
Subsidiary into Borrower, and (b) Permitted Transactions (as defined below);
make any substantial change in the nature of Borrower’s business as conducted as
of the date hereof; acquire all or substantially all of the assets of any other
entity other than Permitted Transactions; nor sell, lease, transfer or otherwise
dispose of all or a substantial or material portion of Borrower’s assets except
(w) in the ordinary course of its business, (y) the sale of bad or doubtful
accounts (provided that all net proceeds of such sales are promptly applied to
reduce the outstanding principal balance of the Line of Credit) or (z) as
permitted in the Security Agreements executed by Borrower and the Material
Subsidiaries. “Permitted Transactions” means (i) mergers with other entities
whose businesses are substantially similar to that of Borrower’s or Danner’s so
long as Borrower or a Material Subsidiary is the surviving entity, (ii) the
acquisition by Borrower or a Material Subsidiary of all or substantially all of
the assets of other entities or divisions thereof, (iii) the acquisition by
Borrower or a Material Subsidiary of not less than 50.1% of the outstanding
ownership interests in other entities; and, with respect to each of the
foregoing, and (iv) prior to entering into a definitive agreement, (aa) Borrower
demonstrates to Bank’s satisfaction, on a pro forma basis, that Borrower will
remain in compliance with all of the financial covenants set forth in
Section 4.9, and (bb) no breach of this Agreement or any other Loan Document
would exist following such transaction.
     SECTION 5.6. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower or any Material
Subsidiary as security for, any liabilities or obligations of any other person
or entity, except any of the foregoing in favor of Bank.
     SECTION 5.7. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except:
     (a) any of the foregoing existing as of, and disclosed to Bank prior to,
the date hereof;
     (b) loans or advances to employees or officers of Borrower or its
Subsidiaries;
     (c) loans or advances to LaCrosse Denmark not exceeding the sum of DKK
20,000,000.00 in principal at any one time, and extensions of trade credit to
LaCrosse Denmark not exceeding USD 2,000,000.00 at any one time;
     (d) loans advances to, or investments in LaCrosse International not
exceeding $1,500,000.00 in any fiscal year;

 



--------------------------------------------------------------------------------



 



     (e) loans or advances to, or investments in or to any Subsidiary that has
not executed a Security Agreement in favor of the Bank in substantially the form
of the Danner Security Agreement, in the ordinary course of business, in amounts
not to exceed an aggregate of $1,000,000.00 outstanding at any time, and
additional investments consisting of Permitted Transactions and investments made
in accordance with Borrower’s Investment Policy in effect as of the date hereof,
a copy of which has been delivered to Bank; and
     (f) loans or advances to, or investments in any amount in or to any
Material Subsidiary that has executed a Security Agreement in favor of the Bank
in substantially the form of the Danner Security Agreement.
In the event that as a result of a Permitted Transaction Borrower or a Material
Subsidiary acquires or forms a new subsidiary that satisfies the definition of
Material Subsidiary, Borrower acknowledges that it shall be deemed to be a
Material Subsidiary hereunder and shall promptly execute a Security Agreement in
substantially the form of the Danner Security Agreement, provided, however, that
it shall not be required to grant a security interest in, or pledge or assign
more than sixty-five percent of its interest in, LaCrosse Denmark. Neither
LaCrosse Denmark nor any Material Subsidiary that is not incorporated or formed
in the United States of America shall be required to guaranty or grant security
for any of the obligations of Borrower under the Loan Documents.
     SECTION 5.8. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except (i) any of the foregoing in favor of Bank or
disclosed in Schedule 5.8 hereto, (ii) purchase money liens in equipment and
real estate, as applicable, purchased with the proceeds of the indebtedness or
leased as described in Section 5.4(b), and (iii) Permitted Encumbrances. The
term “Permitted Encumbrances” is defined as any of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced, or that are contested in good faith and for which adequate
reserves are maintained: (a) liens for taxes, assessments and governmental
charges or levies; (b) materialmen’s, mechanics’, carriers’, landlords’,
laborers’ stevedores’ and repairmen’s liens that exist or arise in the ordinary
course of business; (c) warehousemen’s liens incurred by third parties for
temporary storage that is not arranged by Borrower or a Subsidiary (or a freight
forwarder, agent or contractor therefor) for goods while in transit in the
ordinary course of business; (d) maritime liens that attach to the relevant
property as cargo as a matter of law if the cargo is insured against such liens
under insurance that has a deductible clause not exceeding $10,000 per
occurrence; (e) purchase money security interest and leases required to be
capitalized under GAAP; (f) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially and adversely affect the use of such property
for its present purpose; (g) encumbrances against fixtures that are not granted
by Borrower or Subsidiary; (h) possession of or interests in security deposits
(including interest earned thereon) held by or for the benefit of lessors under
leases (including capital leases) of real property or equipment; (i) the effect
of provisions in leases and applicable law that give preference to Borrower’s or
Subsidiary’s landlords over proceeds of government takings and condemnations;
and (j) provisions of leases and applicable law that convey or commit to the
conveyance to landlords of fixtures and improvements to leased premises.

 



--------------------------------------------------------------------------------



 



     SECTION 5.9. LETTER AGREEMENT. For the avoidance of doubt the transactions
and matters that are the subject of the letter agreement dated October 3, 2008
between Borrower and Bank were and remain approved, any provisions of this
Agreement (or its predecessors to the contrary notwithstanding).
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.1. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:
     (a) Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents.
     (b) Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.
     (c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue unremedied for a period of twenty (20) days from its occurrence.
     (d) Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which Borrower, a Material
Subsidiary or any guarantor hereunder (with each such guarantor referred to
herein as a “Third Party Obligor”) has incurred any debt or other liability to
any person or entity (other than to Borrower or a Subsidiary thereof), including
Bank and with respect to any such default which by its nature can be cured, such
default shall continue unremedied for a period of twenty (20) days from its
occurrence, and, if such debt or liability is owed to a party other than Bank or
an affiliate thereof, or Borrower or a Subsidiary thereof, the amount thereof
exceeds $2,000,000.00, and either, such debt or liability is then due and
payable in full, or the holder of such debt or liability is entitled, by reason
of such default, to declare the same due and payable in full. As of the date
hereof, there are no Third Party Obligors.
     (e) The filing of a judgment lien against Borrower, a Material Subsidiary
or any Third Party Obligor; or the recording of any abstract of judgment against
Borrower, a Material Subsidiary or any Third Party Obligor in any county in
which Borrower, a Material Subsidiary or such Third Party Obligor has an
interest in real property; or the service of a notice of levy and/or of a writ
of attachment or execution, or other like process, against the assets of
Borrower, a Material Subsidiary or any Third Party Obligor; or the entry of a
judgment against Borrower, a Material Subsidiary or any Third Party Obligor; and
with respect to each of the foregoing, the uninsured amount in dispute exceeds
$2,000,000.00 and the filing, recording, service, or proceeding in question is
not stayed, dismissed, or released (as applicable) or security is not

 



--------------------------------------------------------------------------------



 



posted in a manner and amount reasonably satisfactory to Bank or the applicable
court within 60 days after its occurrence.
     (f) Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower, a Material Subsidiary
or any Third Party Obligor (and the same is not dismissed within 60 days after
its commencement, or Borrower, a Material Subsidiary or any Third Party Obligor
shall file an answer admitting the jurisdiction of the court and the material
allegations of any such involuntary petition; or Borrower, a Material Subsidiary
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower, a Material Subsidiary or any Third
Party Obligor by any court of competent jurisdiction under the Bankruptcy Code
or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors.
     (g) There shall exist or occur any material event or condition which Bank,
in its commercially reasonable discretion, believes impairs, or is substantially
likely to impair, the prospect of payment or performance by Borrower of its
obligations under any of the Loan Documents and the same is not remedied within
30 days after written notice from Bank to Borrower.
     (h) The dissolution or liquidation of any of Borrower, a Material
Subsidiary or Third Party Obligor which is a corporation, partnership, joint
venture or other type of entity; or Borrower, Subsidiary or any such Third Party
Obligor, or any of their directors, stockholders or members, shall take action
seeking to effect the dissolution or liquidation of such Borrower, Material
Subsidiary or Third Party Obligor and such action is not dismissed or abandoned
within 60 days after its commencement.
     SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by each Borrower; (b) at the
Bank’s sole option, the obligation, if any, of Bank to extend any further credit
under any of the Loan Documents shall immediately cease and terminate; and
(c) Bank shall have all rights, powers and remedies available under each of the
Loan Documents, or accorded by law, including without limitation the right to
resort to any or all security for any credit subject hereto and to exercise any
or all of the rights of a beneficiary or secured party pursuant to applicable
law. All rights, powers and remedies of Bank may be exercised at any time by
Bank and from time to time after the occurrence of an Event of Default, are
cumulative

 



--------------------------------------------------------------------------------



 



and not exclusive, and shall be in addition to any other rights, powers or
remedies provided by law or equity.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
     SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement or the Loan Documents must be in writing delivered to each party at
the following address:

BORROWER:     LACROSSE FOOTWEAR, INC.
17634 NE Airport Way
Portland, OR 97230       Attention: Chief Financial Officer or President   BANK:
    WELLS FARGO BANK, NATIONAL ASSOCIATION
Portland Regional Commercial Banking Office
1300 S.W. Fifth Avenue
MAC P6101-133
Portland OR, 97208       Attention: James R. Bednark Senior Vice-President

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
     SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to
Bank immediately upon demand the full amount of all commercially reasonable
payments, advances, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all customary allocated costs of Bank’s
in-house counsel), expended or incurred by Bank in connection with the
negotiation and preparation of this Agreement and the other Loan Documents, and
the preparation of any amendments and waivers hereto and thereto, and

 



--------------------------------------------------------------------------------



 



including out of pocket expenses incurred in the Bank’s continued administration
of the Loan Documents. The non-prevailing party shall pay to the prevailing
party immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of in-house counsel), expended or
incurred by the prevailing party in connection with (a) the enforcement of
Bank’s rights and/or the collection of any amounts which become due to Bank
under any of the Loan Documents, and (b) the prosecution or defense of any
action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to any Borrower or Material Subsidiary.
     SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank’s prior
written consent. Bank reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Bank’s rights
and benefits under each of the Loan Documents, subject to Bank providing 30 days
prior written notice to Borrower, except in the event of an assignment by reason
of a merger of Bank. In connection therewith, Bank may disclose all documents
and information which Bank now has or may hereafter acquire relating to any
credit subject hereto, Borrower or its business, or any collateral required
hereunder, subject to a confidentiality agreement reasonably acceptable to Bank
and Borrower.
     SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto. This Agreement amends and restates in its entirety the Credit
Agreement dated of April 15, 2004, as amended and restated. All references to a
Credit Agreement in any of the other Loan Documents shall be deemed to mean and
refer to this Agreement.
     SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
     SECTION 7.7. TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.
     SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be

 



--------------------------------------------------------------------------------



 



ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
     SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
     SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of Oregon.
     SECTION 7.11. ARBITRATION.
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them, whether in tort, contract or otherwise arising out of or relating to
in any way (i) the loan and related Loan Documents which are the subject of this
Agreement and its negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests by Borrower for additional
credit.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Oregon selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
          (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 



--------------------------------------------------------------------------------



 



     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Oregon or a neutral retired judge of the state
or federal judiciary of Oregon, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Oregon and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Oregon Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.
     (e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. All requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.
     (f) Class Proceedings and Consolidations. The resolution of any dispute
arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding except for consolidations
with other disputes between the parties hereto arising out of or relating to
this Agreement, the other Loan Documents or the matters described in
Section 7.11(a)(i) or (ii).
     (g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding

 



--------------------------------------------------------------------------------



 



may disclose the existence, content or results thereof, except for disclosures
of information by a party required in the ordinary course of its business or by
applicable law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first written above.

                                      WELLS FARGO BANK,         LACROSSE
FOOTWEAR, INC.           NATIONAL ASSOCIATION        
 
                   
By:
  /s/ Joseph P. Schneider           By:   /s/ James R. Bednark        
 
                   
 
  Joseph P. Schneider
President/Chief Executive Officer
Executed March 9, 2009               James R. Bednark
Senior Vice President
Executed March 9, 2009        
 
                   
By:
  /s/ David P. Carlson                
 
                   
 
  David P. Carlson
Executive Vice President/Chief Financial Officer
Executed March 9, 2009                

 